In an action, inter alia, to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Richmond County (Mega, J.), dated November 22, 2004, which denied his motion for summary judgment on the issue of liability under Labor Law § 240 (1).
Ordered that the order is reversed, on the law, with costs, and the motion is granted.
The plaintiff was “chipping concrete” as part of a repair of a train trestle located at the Huguenot station in Staten Island. A gust of wind caused by the passing of a nearby train caused a tarp to exert pressure against the plaintiffs ladder, the ladder moved away from the wall on which it had been propped, and this movement prompted the plaintiff to release his grasp and fall. Under these circumstances, the plaintiff was entitled to summary judgment on the issue of liability under Labor Law § 240 (1) (see Alomia v New York City Tr. Auth., 292 AD2d 403 [2002]; Lacey v Turner Constr. Co., 275 AD2d 734 [2000]). Prudenti, P.J, Crane, Goldstein and Mastro, JJ., concur.